Opinion issued March 22, 2007












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00885-CR
____________

LEROY D. MCCOOK, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 178th District Court 
Harris County, Texas
Trial Court Cause No. 1051016



MEMORANDUM  OPINION
 On March 8, 2007, appellant, Leroy D. McCook,  filed a motion to dismiss the
above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).